            Case 1:21-cv-00990-LLS Document 8 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONY MARISOL ORTEGA DUARTE,

                                Plaintiff,

                    -against-                                    21-CV-0990 (LLS)

                                                                 CIVIL JUDGMENT
HIGHLAND LIGHT STEAM LAUNDRY
INC.,

                                Defendant.

         Pursuant to the order issued July 27, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 27, 2021
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.
